Citation Nr: 1718065	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-08 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, left ear, status post modified radical mastoidectomy and tympanoplasty.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from November 1977 to October 1981, and active service in the United States Army from April 1986 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2014, the Board remanded the claim for entitlement to a compensable rating for left ear hearing loss for additional evidentiary development.  The matter is back before the Board.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran indicated that his service-connected left ear hearing loss disability is so debilitating that he is unable to obtain, secure, and maintain gainful, permanent employment.  See, e.g., February 2017 brief.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss in the left ear only. 

2.  The Veteran has, at worst, Level VII hearing acuity in his service-connected left ear and Level I in the nonservice-connected right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss, left ear, status post modified radical mastoidectomy and tympanoplasty, are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim for entitlement to a compensable rating for left ear hearing loss in October 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA audiological examination to ascertain the severity of his left ear hearing loss.  In January 2015, the AOJ afforded the Veteran a VA audiological examination.  The examination report included all findings requested by the Board.  The AOJ readjudicated the Veteran's claim in a February 2015 supplemental statement of the case (SSOC).  

Thus, there has been compliance with the Board's prior remand instructions for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 
      Duty to Notify

VA's duty to notify was satisfied by a letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, private treatment records, and VA treatment records have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in May 2009, February 2012, and January 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Moreover, neither the Veteran nor his accredited representative has asserted that there is any deficiency in his VA examinations.    

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
III.  Compensable Rating - Left Ear Hearing Loss

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran contends his service-connected hearing loss, left ear, status post modified radical mastoidectomy and tympanoplasty, warrants a compensable disability rating.  He reports that he requires amplification to function in most situations, and even with hearing aids, he has significant difficulty hearing and understanding conversations when background noise is present.

As background, the Veteran had two left ear surgeries in service (for cholesteatoma and reconstruction).  Following service, in 2001, he had a revision left ear surgery. As a result, his service-connected left hearing loss disability includes status post modified radical mastoidectomy and tympanoplasty.  

The Veteran was afforded a VA audiological examination in May 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
70
LEFT
60
55
55
60
80

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 51 decibels the right ear and 63 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list was 96 percent in both ears.

The Veteran was afforded another VA audiological examination in February 2012.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
50
55
LEFT
65
65
80
90
90

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 41 decibels the right ear and 81 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent in the right ear and 88 in the left ear.

The Veteran was afforded another VA audiological examination in January 2015.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
40
55
LEFT
60
60
65
65
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 39 decibels the right ear and 66 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list was 96 percent in both ears.

In this case, while the Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards pursuant to 38 C.F.R. § 3.385, only his left ear hearing loss is service connected.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2016).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3) (2016); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Accordingly, if VA determines that a compensable rating is warranted for the Veteran's left ear hearing loss and he has hearing loss in the right ear per 38 C.F.R. § 3.385, he may be compensated as if his hearing loss in both ears were service connected. 

Further, the Board notes that all three VA audiological examination test results for the left ear meet the numerical criteria for a rating based on exceptional patterns of hearing noted above.  In this regard, he has a threshold of 55 decibels or more at the indicated frequencies at each of the above-cited examinations.  Accordingly, the Veteran's service-connected left ear hearing loss disability will be rated by both the usual and alternate methods for those test results.  38 C.F.R. §§ 4.85, 4.86(a) (2016). 

When applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the May 2009 VA audiometric evaluation reveals Level I hearing acuity in the right ear and Level II hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the May 2009 left ear pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran has a Level V hearing acuity in the left ear.  As the use of Table VI results in a higher numeral of V, that numeral is used.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a noncompensable rating.

The February 2012 audiometric evaluation reveals Level I hearing acuity in the right ear and Level III hearing acuity in the left, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating.  As noted above, the February 2012 left ear pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran has a Level VII hearing acuity in the left ear.  As the use of Table VI results in a higher numeral of VII, that numeral is used.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a noncompensable rating.

The January 2015 audiometric evaluation reveals Level I hearing acuity in the right ear and Level II hearing acuity in the left, based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a noncompensable rating.  As noted above, the January 2015 left ear pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran has a Level V hearing acuity in the left ear.  As the use of Table VI results in a higher numeral of V, that numeral is used.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a noncompensable rating.

In consideration of the above, the Board finds that a compensable rating is not warranted for the Veteran's service-connected left ear hearing loss disability.  As such, VA regulations regarding paired organs do not apply.  38 C.F.R. § 3.383(a)(3) (2016).

Extraschedular Considerations

The Board finds that entitlement to an extraschedular rating has been raised by the Veteran's representative.  See February 2017 informal hearing presentation.  As such, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he cannot hear anything from his left side and has trouble hearing conversations if there is any background noise.  Notably, in his January 2015 VA examination, the Veteran indicated that he required amplification to function in most situations.  He indicated that even with his hearing aids, he encountered significant difficulties hearing and understanding conversations in groups or when background noise was present.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  

In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  Although the February 2012 audiologist noted that the Veteran continued to have occasional ear infections as a result of his left ear surgeries, the Veteran has not described any functional impairment from these occasional ear infections that are not contemplated by the rating schedule.  Rather, he has described symptoms that can be characterized only as decreased hearing and difficulty understanding speech.  As the rating schedule is adequate to rate the Veteran's bilateral hearing loss, referral for extra-schedular consideration is not warranted.

Finally, as will be discussed below, the Board is remanding entitlement to TDIU for further development.  As such, this issue is not for consideration here.




ORDER

Entitlement to a compensable rating for hearing loss, left ear, status post modified radical mastoidectomy and tympanoplasty, is denied.


REMAND

As the Board has determined that a claim for a TDIU is part of the increased rating claim on appeal, and the Veteran has not yet been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), the claim must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development action 
	required is fully complied with and satisfied with 
	respect to the issue of entitlement to a TDIU rating 
	pursuant to 38 C.F.R. § 4.16.  

2.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claim for entitlement to TDIU, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


